IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                 June 19, 2008
                                No. 07-11139
                             Conference Calendar             Charles R. Fulbruge III
                                                                     Clerk

JOHN ADI

                                           Plaintiff-Appellant

v.

MANAGEMENT & TRAINING CORPORATION; LARRY JOE RASBEARY,
Ex-Warden; KERRY DIXON, Warden

                                           Defendants-Appellees


                 Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 5:07-CV-172


Before JONES, Chief Judge, and JOLLY and DENNIS, Circuit Judges.
PER CURIAM:*
      John Adi, federal prisoner # 24680-079, filed a pro se 42 U.S.C. § 1983
complaint alleging that he was unlawfully incarcerated against his will and
without a valid judicial commitment order. The district court sua sponte
dismissed Adi’s complaint for failure to state a claim, finding that Adi’s claims
necessarily implicated the validity of his confinement and were barred by Heck



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 07-11139

v. Humphrey, 512 U.S. 477 (1994). A dismissal for failure to state a claim is
reviewed de novo. Black v. Warren, 134 F.3d 732, 733-34 (5th Cir. 1998).
      Although Adi attempts to couch his challenge to his confinement in terms
of unconstitutional state administrative action, such a challenge is “just as close
to the core of habeas corpus as an attack on the prisoner’s conviction, for it goes
directly to the constitutionality of his physical confinement itself and seeks
either immediate release from that confinement or the shortening of its
duration.” Preiser v. Rodriguez, 411 U. S. 475, 489 (1973). Because Adi’s claims
clearly implicate the duration and fact of his confinement, as opposed to the
procedures affecting his confinement, and because he has not alleged that his
conviction or sentence has been reversed or expunged, his claims are barred by
Heck. See Heck, 512 U.S. at 486-87; Cook v. Texas Dep’t of Criminal Justice
Transitional Planning Dep’t, 37 F.3d 166, 168 (5th Cir. 1994).
      Adi has not shown that the district court erred in dismissing his complaint
for failure to state a claim. Adi’s appeal is without arguable merit and is
frivolous. See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983); see also
Hamilton v. Lyons, 74 F.3d 99, 102 (5th Cir. 1996)(stating that a § 1983 claim
which falls under the rule in Heck is legally frivolous). Because the appeal is
frivolous, it is dismissed. See 5TH CIR. R. 42.2. Adi is cautioned that the
dismissal of this appeal as frivolous counts as a strike under 28 U.S.C. § 1915(g),
as does the district court’s dismissal of his complaint for failure to state a claim.
See Adepegba v. Hammons, 103 F.3d 383, 385-87 (5th Cir. 1996). We caution Adi
that once he accumulates three strikes, he may not proceed in forma pauperis
in any civil action or appeal filed while he is incarcerated or detained in any
facility unless he is under imminent danger of serious physical injury. See
§1915(g). Adi should review any pending appeals and withdraw any that are
frivolous.
      APPEAL DISMISSED; SANCTION WARNING ISSUED.


                                         2